Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This office action is in response to the communication filed on 8/9/21.
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11128677. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application is compared with the 1-20 of U.S .Patent No. 11128677(see the table below). The comparison  reveal the claims instant application and Patented claims define essentially the same invention in different language. Thus, one of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in the claims in the Patented claims. Thus, examiner asserts the difference describe a subset of all possible conditions being monitored in the Patented claims 1-19 These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.
     Instant Application 17/397-97
1.      A network call method, applied to a first call terminal, comprising:
receiving, through a communication client, a call reservation notification generated by a first server, the call reservation notification comprising an access link, the access link being generated by the first server according to a chat room identifier of a chat room in a social network application created by a second server, and the second server being configured to manage the created chat room;
receiving a trigger operation on the access link through the communication client;

invoking a network call client through the communication client according to the access link;
transmitting a call access request to the second server through the network call client, the call access request being used by the second server to establish a communications connection to the network call client in the chat room; and
receiving communication data from another call terminal in the chat room through the network call client and the second server.






2. The method according to claim 1, further comprising:

transmitting communication data to another terminal in the chat room through the network call client and the second server.

3. The method according to claim 2, wherein after receiving the trigger operation on the access link through the communication client, the method further comprises:
transmitting a third invocation request to the first server by invoking a browser program 
through the communication client, wherein the third invocation request comprises the access link, and the third invocation request is used for triggering the first server to transmit a jump page and a web page invocation component that correspond to the access link.

4. The method according to claim 3, wherein after receiving the trigger operation on the access link through the communication client, the method further comprises:

receiving the jump page and the web page invocation component through the browser program, and displaying the jump page, wherein the jump page is used for prompting that the network call client is being invoked; and

loading a web page client through the browser program by invoking the web page invocation component through the jump page in a case that the network call client is not installed.

5. The method according to claim 4, wherein after receiving the trigger operation on the access link through the communication client, the method further comprises:

transmitting the call access request to the second server through the web page client, wherein the call access request is used by the second server to establish a communications connection to the web page client in the chat room.

6. The method according to claim 1, wherein:

the call reservation notification is generated by the server in response to a reservation request from a call reservation terminal; and

the network call client of the first call terminal is a client application of the social network application and the call reservation terminal and the first call terminal are not friends in the social 
network application.

7. The method according to claim 1, wherein:

the communication client corresponds to a communication identifier used for the first server to identify the first call terminal; and

the network call client corresponds to a first network call communication identifier used for the chat room to determine a caller identity corresponding to the first call terminal in the chat room.

8. The method according to claim 7, further comprising:

after receiving the call reservation notification, transmitting a first invocation request to the first server, wherein the first invocation request comprises a second network call communication identifier of another call terminal in the chat room; and

receiving, from the first server, a caller identity corresponding to another call terminal.

9. The method according to claim 7, further comprising:

after receiving the call reservation notification, transmitting a second invocation request to the first server, wherein the second invocation request comprises the first network call communication identifier; and

receiving, from the first server, a join notification, wherein the join notification is used by the network call client to notify that the first call terminal has joined the chat room as the caller identity.

10. A first call terminal, comprising: 18PCT188/US 719

a memory storing computer instructions; and

a processor coupled to the memory and configured to execute the computer instructions and perform:

receiving, through a communication client, a call reservation notification generated by a first server, the call reservation notification comprising an access link, the access link being generated by the first server according to a chat room identifier of a chat room in a social network application created by a second server, and the second server being configured to manage the created chat room;

receiving a trigger operation on the access link through the communication client;

invoking a network call client through the communication client according to the access link;

transmitting a call access request to the second server through the network call client, the call access request being used by the second server to establish a communications connection to the network call client in the chat room; and

receiving communication data from another call terminal in the chat room through the network call client and the second server.

11. The terminal according to claim 10, wherein the processor is further configured to perform:

transmitting communication data to another terminal in the chat room through the network call client and the second server.

12. The terminal according to claim 11, wherein after receiving the trigger operation on the access link through the communication client, the processor is further configured to perform:

transmitting a third invocation request to the first server by invoking a browser program through the communication client, wherein the third invocation request comprises the access link, 
and the third invocation request is used for triggering the first server to transmit a jump page and a web page invocation component that correspond to the access link.

13. The terminal according to claim 12, wherein after receiving the trigger operation on the access link through the communication client, the processor is further configured to perform:

receiving the jump page and the web page invocation component through the browser program, and displaying the jump page, wherein the jump page is used for prompting that the network call client is being invoked; and

loading a web page client through the browser program by invoking the web page invocation component through the jump page in a case that the network call client is not installed.

14. The terminal according to claim 13, wherein after receiving the trigger operation on the access link through the communication client, the processor is further configured to perform:

transmitting the call access request to the second server through the web page client, wherein the call access request is used by the second server to establish a communications connection to the web page client in the chat room.

15. The terminal according to claim 10, wherein:

the call reservation notification is generated by the server in response to a reservation request from a call reservation terminal; and

the network call client of the first call terminal is a client application of the social network application and the call reservation terminal and the first call terminal are not friends in the social network application. 18PCT188/US 81

16. The terminal according to claim 10, wherein:

the communication client corresponds to a communication identifier used for the first server to identify the first call terminal; and

the network call client corresponds to a first network call communication identifier used for the chat room to determine a caller identity corresponding to the first call terminal in the chat room.

17. The terminal according to claim 16, wherein the processor is further configured to perform:

after receiving the call reservation notification, transmitting a first invocation request to the first server, wherein the first invocation request comprises a second network call communication identifier of a second call terminal in the chat room; and

receiving, from the first server, a caller identity corresponding to the second call terminal.

18. The terminal according to claim 17, wherein the processor is further configured to perform:

after receiving the call reservation notification, transmitting a second invocation request to the first server, wherein the second invocation request comprises the first network call communication identifier; and

receiving, from the first server, a join notification, wherein the join notification is used by the network call client to notify that the first call terminal has joined the chat room as the caller identity.

19. A non-transitory storage medium storing computer instructions, the computer instructions, when being executed by a processor of a first call terminal, causing the processor to perform:

receiving, through a communication client, a call reservation notification generated by a first 

server, the call reservation notification comprising an access link, the access link being generated by the first server according to a chat room identifier of a chat room in a social network application created by a second server, and the second server being configured to manage the created chat room;

receiving a trigger operation on the access link through the communication client;

invoking a network call client through the communication client according to the access link;

transmitting a call access request to the second server through the network call client, the call access request being used by the second server to establish a communications connection to the network call client in the chat room; and

receiving communication data from another call terminal in the chat room through the network call client and the second server.

20. The storage medium according to claim 19, wherein:

the call reservation notification is generated by the server in response to a reservation request from a call reservation terminal; and

the network call client of the first call terminal is a client application of the social network application and the call reservation terminal and the first call terminal are not friends in the social network application.
U. S Patent No. 11128677
1. A network call method for making a call in a chat room, comprising: receiving, by a first server, a reservation request transmitted by a call reservation terminal, the reservation request comprising a first communication identifier of a first call terminal, a communication client being installed in the first call terminal, and the first communication identifier being a communication identifier corresponding to the communication client; generating, by the first server, a chat room identifier of a chat room in a social network application, the chat room being used by at least two call terminals to perform a network call, and the at least two call terminals comprising the first call terminal; generating, by the first server, a call reservation notification, the call reservation notification comprising an access link generated according to the chat room identifier; and transmitting, by the first server, the call reservation notification to the first call terminal according to the first communication identifier, the call reservation notification being used for instructing the first call terminal to invoke a network call client through the communication client according to the access link, and to access the chat room in a social network application through the network call client according to a second communication identifier, and the second communication identifier being a communication identifier corresponding to the network call client, wherein the network call client is a client application of the social network application and the call reservation terminal and the first call terminal are not friends in the in the social network application.
2. The method according to claim 1, wherein: the first communication identifier comprises an email address, and the communication client corresponding to the email address is an email transceiver client; or the first communication identifier comprises a phone number, and the communication client corresponding to the phone number is a short message service (SMS) client; or the first communication identifier comprises a social network account number, the communication client corresponding to the social network account number is a social network client, and the social network client is different from the network call client.
3. The method according to claim 1, wherein the reservation request further comprises a caller identity of the first call terminal; and the generating, by the first server, a call reservation notification comprises: generating, by the first server, the access link according to the chat room identifier and the caller identity; and generating, by the first server, the call reservation notification according to the access link, wherein the caller identity is an identity of a call party using the first call terminal in the chat room, and the caller identity is used by the first call terminal to determine a displayed name corresponding to the second communication identifier.
4. The method according to claim 3, wherein the caller identity corresponding to the network call comprises a first caller identity and a second caller identity, and the first caller identity is different from the second caller identity; and the generating, by the first server, the access link according to the chat room identifier and the caller identity comprises: generating, by the first server, a first access link according to the chat room identifier and the first caller identity of the first call terminal, wherein the first access link is used by the first call terminal to access the chat room as the first caller identity; or generating, by the first server, a second access link according to the chat room identifier and the second caller identity of the first call terminal, wherein the second access link is used by the first call terminal to access the chat room as the second caller identity, and the second access link is different from the first access link.
5. The method according to claim 1, wherein after the transmitting, by the first server, the call reservation notification to the first call terminal according to the first communication identifier, the method further comprises: receiving, by the first server, a first invocation request transmitted by the first call terminal, wherein the first invocation request comprises at least another second communication identifier, and the another second communication identifier is a second communication identifier in the chat room other than the second communication identifier in the first call terminal; determining, by the first server, a caller identity corresponding to the another second communication identifier according to a first correspondence, wherein the first correspondence comprises at least a correspondence between the another second communication identifier and the caller identity; and transmitting, by the first server, the caller identity corresponding to the another second communication identifier to the first call terminal, wherein the caller identity is used by the network call client in the first call terminal to determine a displayed name corresponding to the another second communication identifier in the chat room.
6. The method according to claim 1, wherein after the transmitting, by the first server, the call reservation notification to the first call terminal according to the first communication identifier, the method further comprises: receiving, by the first server, a second invocation request transmitted by the first call terminal, wherein the second invocation request comprises the second communication identifier in the first call terminal; determining, by the first server, a caller identity corresponding to the second communication identifier according to a first correspondence, wherein the first correspondence comprises at least a correspondence between the second communication identifier and the caller identity; obtaining, by the first server, a join notification corresponding to the caller identity according to a second correspondence, wherein the second correspondence comprises at least a correspondence between the caller identity and the join notification; and transmitting, by the first server, the join notification to the first call terminal, wherein the join notification is used by the network call client to notify that a corresponding call party has joined the chat room as the caller identity.
7. The method according to claim 1, wherein after the transmitting, by the first server, the call reservation notification to the first call terminal according to the first communication identifier, the method further comprises: receiving, by the first server, a third invocation request transmitted by the first call terminal, wherein the third invocation request comprises the access link; and transmitting, by the first server, a jump page and a web page invocation component that correspond to the access link to the first call terminal according to the third invocation request, wherein the jump page is used for prompting that the network call client is being invoked, and the web page invocation component is configured to load and run a web page client corresponding to the network call client in response to a failure to invoke the network call client.
8. The method according to claim 1, wherein the at least two call terminals further comprise a second call terminal, the reservation request further comprises a second communication identifier of the second call terminal, and the network call client is installed in the second call terminal.
9. The method according to claim 8, wherein after the generating, by the first server, a call reservation notification, the method further comprises: transmitting, by the first server, the call reservation notification to the network call client of the second call terminal according to the second communication identifier of the second call terminal, wherein the call reservation notification is further used for instructing the second call terminal to access the chat room through the network call client according to the second communication identifier of the second call terminal.
10. A first server, comprising: a storage medium storing computer instructions; and a processor coupled to the storage medium and configured to execute the computer instructions to: receive the reservation request transmitted by a call reservation terminal, the reservation request comprising a first communication identifier of a first call terminal, a communication client being installed in the first call terminal, and the first communication identifier being a communication identifier corresponding to the communication client; generate a chat room identifier of a chat room, the chat room being used by at least two call terminals to perform a network call, and the at least two call terminals comprising the first call terminal; generate a call reservation notification, the call reservation notification comprising an access link generated according to the chat room identifier; and transmit the call reservation notification to the first call terminal according to the first communication identifier, the call reservation notification being used for instructing the first call terminal to invoke a network call client through the communication client according to the access link, and access the chat room through the network call client according to a second communication identifier, and the second communication identifier being a communication identifier corresponding to the network call client.
11. The first server according to claim 10, wherein the reservation request further comprises a caller identity of the first call terminal; and the processor is further configured to: generate the access link according to the chat room identifier and the caller identity; and generate the call reservation notification according to the access link, wherein the caller identity is an identity of a call party using the first call terminal in the chat room, and the caller identity is used by the first call terminal to determine a displayed name corresponding to the second communication identifier.
12. The first server according to claim 11, wherein the caller identity corresponding to the network call comprises a first caller identity and a second caller identity, and the first caller identity is different from the second caller identity; and the processor being configured to generate the access link according to the chat room identifier and the caller identity comprises: generating a first access link according to the chat room identifier and the first caller identity of the first call terminal, wherein the first access link is used by the first call terminal to access the chat room as the first caller identity; or generating a second access link according to the chat room identifier and the second caller identity of the first call terminal, wherein the second access link is used by the first call terminal to access the chat room as the second caller identity, and the second access link is different from the first access link.
13. The first server according to claim 10, wherein after transmitting the call reservation notification to the first call terminal according to the first communication identifier, the processor is further configured to: receive a first invocation request transmitted by the first call terminal, wherein the first invocation request comprises at least another second communication identifier, and the another second communication identifier is a second communication identifier in the chat room other than the second communication identifier in the first call terminal; determine a caller identity corresponding to the another second communication identifier according to a first correspondence, wherein the first correspondence comprises at least a correspondence between the another second communication identifier and the caller identity; and transmit the caller identity corresponding to the another second communication identifier to the first call terminal, wherein the caller identity is used by the network call client in the first call terminal to determine a displayed name corresponding to the another second communication identifier in the chat room.
14. The first server according to claim 10, wherein after transmitting the call reservation notification to the first call terminal according to the first communication identifier, the processor is further configured to: receive a second invocation request transmitted by the first call terminal, wherein the second invocation request comprises the second communication identifier in the first call terminal; determine a caller identity corresponding to the second communication identifier according to a first correspondence, wherein the first correspondence comprises at least a correspondence between the second communication identifier and the caller identity; obtain a join notification corresponding to the caller identity according to a second correspondence, wherein the second correspondence comprises at least a correspondence between the caller identity and the join notification; and transmit the join notification to the first call terminal, wherein the join notification is used by the network call client to notify that a corresponding call party has joined the chat room as the caller identity.
15. The first server according to claim 10, wherein after transmitting the call reservation notification to the first call terminal according to the first communication identifier, the processor is further configured to: receive a third invocation request transmitted by the first call terminal, wherein the third invocation request comprises the access link; and transmit a jump page and a web page invocation component that correspond to the access link to the first call terminal according to the third invocation request, wherein the jump page is used for prompting that the network call client is being invoked, and the web page invocation component is configured to load and run a web page client corresponding to the network call client in response to a failure to invoke the network call client.
16. The first server according to claim 10, wherein the at least two call terminals further comprise a second call terminal, the reservation request further comprises a second communication identifier of the second call terminal, and the network call client is installed in the second call terminal.
17. The first server according to claim 16, wherein after generating a call reservation notification, the processor is further configured to: transmit the call reservation notification to the network call client of the second call terminal according to the second communication identifier of the second call terminal, wherein the call reservation notification is further used for instructing the second call terminal to access the chat room through the network call client according to the second communication identifier of the second call terminal.
18. The first server according to claim 10, wherein the network call client is a client application of the social network application and the call reservation terminal and the first call terminal are not friends in the in the social network application.
19. The first server according to claim 10, wherein the first communication identifier comprises an email address, and the communication client corresponding to the email address is an email transceiver client; or the first communication identifier comprises a phone number, and the communication client corresponding to the phone number is a short message service (SMS) client; or the first communication identifier comprises a social network account number, the communication client corresponding to the social network account number is a social network client, and the social network client is different from the network call client.
20. A non-transitory storage medium storing computer instructions, the computer instructions, when being executed by a processor of a first server, causing the processor to perform: receiving a reservation request transmitted by a call reservation terminal, the reservation request comprising a first communication identifier of a first call terminal, a communication client being installed in the first call terminal, and the first communication identifier being a communication identifier corresponding to the communication client; generating a chat room identifier of a chat room in a social network application, the chat room being used by at least two call terminals to perform a network call, and the at least two call terminals comprising the first call terminal; generating a call reservation notification, the call reservation notification comprising an access link generated according to the chat room identifier; and transmitting the call reservation notification to the first call terminal according to the first communication identifier, the call reservation notification being used for instructing the first call terminal to invoke a network call client through the communication client according to the access link, and to access the chat room in a social network application through the network call client according to a second communication identifier, and the second communication identifier being a communication identifier corresponding to the network call client.




 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452